By the Court.

McDonald J.
delivering the opinion.
The charge of the presiding Judge in the Court below, does not appear in the record. Hence, we cannot determine whether the verdict of the jury was contrary thereto. We do not think that the verdict was either against law, the evidence, or the weight of evidence. The title to the negro was the only matter in issue before the jury. If she was purchased and paid for by Stanley, the defendant in execution, she was subject to the judgment,unless, before the lien of the judgment attached to her, she became the property, bona fide, of Stanley, as the trustee of his wife. Stanley purchased the girl, and took the bill of sale in his own name. As far as there is any direct evidence of his paying for her, he paid in a store account against the person from whom he purchased, and in a mortgage which Mrs. Bass, Stanley’s mother-in-law, held against Dr. Carter, who sold the negro, and which he, Stanley, purchased from Mrs. Bass with a store account which he held against her. These payments were made with the effects of Stanley. But it is testified that Stanley, in his account with his wife, charged the amount of the purchase money to her. There is no evidence as to the time at which the purchase money was charged to his wife’s account, whether it was before or after the lien of the judgment had attached on the negro. Without such proof the evidence is against the claimant, and with it, whether the verdict is right depends on other matters which it is useless to consider. As the case stands, the evidence is decidedly with the verdict of the jury.
Judgment affirmed.